Title: To James Madison from John Graham, 28 September 1816
From: Graham, John
To: Madison, James



Dear Sir
Dept. of State 28th. Sepr. 1816.

Owing to some accident, I did not until this Moment discover the Memo, which you put upon the Cover of one of Mr. Monroe’s Letters to me desiring that his Letter to you which you sent on with it might be returned to you.  I hasten to comply with that request and have now the Honor to return the Letter accordingly.
The weather continues to be cool and pleasant and the City healthy.  With the greatest respect I am Dear Sir Your Mo. Obt. Servt.

John Graham

